Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “ means of introducing a controlled amount of a surface conditioning reagent into the porous OSG coating …”, recited in lines 7-8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20-21 objected to because of the following informalities:  the term “means of introducing a controlled amount of a surface conditioning reagent into the porous OSG coating …”, recited in lines 7-8, lacks antecedent basis from the specification.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

  Regarding claim 20, the claim limitation “means of introducing a controlled amount of a surface conditioning reagent into the porous OSG coating …”, recited in lines 7-8, has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “introducing a controlled amount of a surface conditioning reagent into the porous OSG coating …” without reciting sufficient structure to achieve the function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0030, lines 1-5, Detailed Description, cited:[ " means of introducing a controlled amount of a surface conditioning reagent (unillustration)”]
Regarding claim 23, the claim limitation “means of introducing a controlled amount of a solar solvent into a porous coating …”, recited in lines 3-4, has been 
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0030, lines 1-5, Detailed Description, cited:[ "the vapors of the solvent or reagents to be infiltrated into the porous film can be brought into the chamber through the tubing 23 and delivered on the substrate by the shower head, atomizer, diffuser, or other spray mechanism 24…”].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghadam et al (US 2003/0232495) cited by applicant. With regard to claim 20, Moghadam discloses method and apparatus for E-beam treatment used to fabricate integrated circuit device comprising a microwave applicator cavity (210, Figure 2) for heating a workpiece (212), the workpiece comprising a porous organo-silicate glass (OSG) low-k film on a selected substrate (par. 0050-par. 0052); a microwave power source (225, par. 0057) to deliver power to the applicator cavity (par. 0055); and a means of introducing a controlled amount of a surface conditioning reagent into the porous OSG coating immediately before heating by the microwave power (par. 0050), hexamethyldisilane (HMDS), trimethylchlorosilane (TMCS), dimethylaminotrimethylsilane (DMATMS), phenyldimethylchlorosilane (PDMCS), diphenyltetramethyldisilazane (DPTMDS) (par. 0046). With regard to claim 21, Moghadam discloses the surface conditioning reagent is further combined with a polar solvent (par. 0138, water).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardfried et al (US 2006/0274405) in view of Mori et al (US 2014/0068962).  Wardfried discloses a process for forming a low k dielectric material onto a surface of a substrate comprising a pretreatment chamber for receiving a soft-baked workpiece (par. 0039), the workpiece comprising a porous coating on a selected substrate (par. 0027), and .  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardfried et al (US 2006/0274405) in view of Mori et al (US 2014/0068962) and further in view of Yokogawa (US 2013/0032091).  Wardfried /Mori discloses substantially all features of the claimed invention except the pretreatment chamber comprises a humidistat.  Yokogawa discloses a chamber comprises a humidistat (30, par. 0034).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Wardfried /Mori the pretreatment chamber comprises a humidistat as taught by Yokogawa in order to control the humidity of the atmosphere around the CVD device.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardfried et al (US 2006/0274405) in view of Murakami et al (US 2003/0087042) cited by applicant.  Wardfried discloses a process for forming a low k dielectric material onto a surface of a substrate comprising a pretreatment chamber for receiving a soft-baked workpiece (par. 0039), the workpiece comprising a porous coating on a selected substrate (par. 0027), and holding the workpiece in a controlled vapor pressure of a selected polar solvent for a sufficient time to allow a selected amount of the solvent to be absorbed by the porous coating (par. 0038-par. 0040).  However, Wardfried does not disclose a microwave applicator cavity for applying microwave power to the workpiece so that a portion of said microwave power interacts with the absorbed solvent; and a microwave power source to supply power to the applicator cavity.  Murakami discloses a microwave applicator cavity (1, Figure 1) for applying microwave power (6) to the workpiece so that a portion of said microwave power interacts with the absorbed solvent (par. 0048); and a microwave power source (6) to supply power to the applicator cavity .  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardfried et al (US 2006/0274405) in view of Murakami et al (US 2003/0087042) cited by applicant, and further in view of Yokogawa (US 2013/0032091).  Wardfried /Murakami discloses substantially all features of the claimed invention except the pretreatment chamber comprises a humidistat.  Yokogawa discloses a chamber comprises a humidistat (30, par. 0034).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Wardfried /Murakami the pretreatment chamber comprises a humidistat as taught by Yokogawa in order to control the humidity of the atmosphere around the CVD device.
Claims 14-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardfried et al (US 2006/0274405) in view of Moghadam et al (US 2003/0232495) cited by applicant.  With regard to claims 16 and 23, Wardfried discloses a process for forming a low k dielectric material onto a surface of a substrate comprising a pretreatment chamber for receiving a soft-baked workpiece (par. 0039), the workpiece comprising a porous coating on a selected substrate (par. 0027), and holding the workpiece in a controlled vapor pressure of a selected polar solvent for a sufficient time to allow a selected amount of the solvent to be absorbed by the porous coating (par. 0038-par. 0040).  However, Wardfried does not disclose a microwave applicator cavity for applying microwave power to the workpiece so that a portion of said microwave power interacts with the absorbed solvent; and a microwave power source to supply power to the applicator cavity.  Moghadam discloses a microwave applicator cavity (210, Figure 2) for applying microwave power (225) to the workpiece (212) so that a portion of said microwave power interacts with the absorbed solvent (par. 0057); and a microwave power source (225) to supply power to the applicator cavity (210).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Wardfried a microwave applicator cavity for applying microwave power to the workpiece so that a portion of said microwave power interacts with the absorbed solvent; and a microwave power source to supply power to the applicator cavity as taught by Moghadam in order to treat the workpiece. With regard to claim 15, Wardfried discloses the selected substrate comprises a semiconductor wafer (par. 0031) and the porous coating is selected from the group consisting of: low-k dielectric films, organo-silicate glass films, and soft- baked polymeric films (par. 0027).  With regard to claim 16, .  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardfried et al (US 2006/0274405) in view of Moghadam(US 2003/0232495) cited by applicant, and further in view of Yokogawa (US 2013/0032091).  Wardfried /Murakami discloses substantially all features of the claimed invention except the pretreatment chamber comprises a humidistat.  Yokogawa discloses a chamber comprises a humidistat (30, par. 0034).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Wardfried /Murakami the pretreatment chamber comprises a humidistat as taught by Yokogawa in order to control the humidity of the atmosphere around the CVD device.
Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardfried et al (US 2006/0274405) in view of Moghadam(US 2003/0232495) cited by applicant, and further in view of Mori et al (US 2014/0068962).  Wardfried /Moghadam discloses substantially all features of the claimed invention including Moghadam also disclosed automatically loading/off-loading (par. 0050) but does not disclose a material handler to place the soft-baked workpiece into the pretreatment chamber, remove a pretreated workpiece from the pretreatment chamber, and place the pretreated workpiece into the applicator cavity for microwave processing. Mori discloses a material handler (409) to move a workpiece from one chamber to another chamber (par. 0065).  It would have been obvious to one ordinary skill in the art at the time the .
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 15, 2021